Title: [April 1769]
From: Washington, George
To: 

 


April 1st. At home all day with Colo. Bassett &ca. and Betcy Washington who came home with us on Thursday last.


   
   GW on this date lost £1 4s. 6d. at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290).



 


2. At home all day. In the afternoon Mr. Rozer Mr. Carroll—Mr. Sydebotham & Mr. Magowan came here.


   
   Several Carroll families were living in Maryland at this time. The visitor may have been Charles Carroll (1702–1782) of Annapolis; his son Charles Carroll (1737–1832) of Carrollton in Frederick County, Md., a signer of the Declaration of Independence; Daniel Carroll (1730–1796), of Frederick (later Montgomery) County, Md., later a commissioner of the federal district; or John Carroll (1735–1815), brother of Daniel, later first Roman Catholic bishop in the United States.



   
   William Sydebotham, of Maryland, supplied goods to Maryland troops during the Revolution. After the war he was a claimant against the property of the Loyalist Rev. Jonathan Boucher.



 


3. Colo. Bassett and family set of homeward as Jacky Custis did to School & the above Gentlemen for Dumfries. Rid to Muddy hole Doeg Run & Mill.
 


4. After an early Dinner went to Belvoir to pay a visit to Colo. R. Fairfax, returnd at Night.
 


5. Run the back line of Spencer and Washingtons Patent & came home to Dinner.

   
   The back line of the Spencer-Washington grant was the northern boundary.


 


6. At home all day. Mr. Magowan returnd from Dumfries.
 


7. Went a fox hunting in the Morning & catchd a dog fox after running him an hour and treeing twice. After this went to an intended meeting of the Vestry but there was none. When I came home found Mr. Buchanon & Captn. McGachin here—also Captn. Weeden and my Br. Charles.


   
   The vestry did not meet because they lacked a quorum and hence could not legally sign the articles of agreement with Daniel French for constructing the new Pohick Church (Truro Vestry Book, 139–42, DLC).



   
   Captain William McGachin (also McCachen), a sea captain, often supplied GW with goods from London. In 1763 and for some years earlier, he commanded

a convict ship, a duty he greatly disliked. GW recommended him to his London merchants, Robert Cary & Co., for the command of one of their ships plying between London and the Potomac, “because a personal acquaintance with Mr. McGachin added to his general good Character enables me to introduce him to you as a Gentleman of known Skill, deligence and Integrety” (GW to Cary & Co., 4 Oct. 1763, DLC:GW).



 


8. The two first went to Occaquan works & returnd in the Afternoon. At home all day.
 


9. At home all day with the above Gentlemen & Mr. Tibbles. In the afternoon Captn. Jno. West came here.
 


10. Captn. McGachin & Mr. Buchanan & Mr. Tibbles went away. We were at home all day.
 


11. Went a fox hunting & took a fox alive after running him to a Tree. Brot. him home.
 


12. Chased the above fox an Hour & 45 Minutes when he treed again after which we lost him. Mr. B. Fairfax came this afternoon.
 


13. Went a Huntg. with him in the Neck & killd a Dog fox after treeing him in 35 Min[utes]. Mr. W[arner] Washington Dind here & both of them stayd all Night. My Br. & Captn. Weeden went away this Morning.


   
   Warner Washington’s wife Hannah Fairfax Washington was visiting her brother at Belvoir, where she had given birth the week before to a third daughter, Catharine.



 


14. Mr. Fairfax & Mr. Washington went away and we set out to go to Captn. McCartys but Patcy being taken with a fit on the road by the Mill we turnd back.
 


15. Rid to Muddy hole—Doeg run and the Mill.
 


16. Went to Pohick Church and returnd home to Dinner.
 


17. Went up to Court & lodgd at Mr. Jno. Wests at Night.

	
   
   The court met two days in April. GW was present from the beginning today, but he came late the next day, arriving after five items of business were finished (Fairfax County Order Book for 1768–70, 120–27, Vi Microfilm). John West, Jr., and his wife Catharine Colvill West lived near Cameron (GW to West, Dec. 1767, DLC and 4 July 1773, NNgWHM). GW today lost

£2 15s. 6d. at cards and apparently lost £1 1s. more on the following day (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290).



 


18. Went to Court again and come home in the Evening with Colo. Mason—Mr. Auge. Smith Mr. Ross & Mr. Denneson. Found Mr. Stedlar here.


   
   mr. auge. smith: probably Augustine Smith (1739–1774) of Shooter’s Hill plantation in Middlesex County, the eldest son of John Smith of Cabin Point, Westmoreland County (tyler [2]Lyon G. Tyler. “The Smiths of Virginia.” William and Mary Quarterly, 1st ser., 4 (1895–96): 46–52, 95–103, 183–87., 95). mr. denneson: Since he and Mr. Ross went home together from Mount Vernon (see next entry), this is probably James Dennistone (or Dennistown), a merchant of Colchester. Both Ross and Dennistone signed the nonimportation association in Williamsburg, 22 June 1770, and both men, along with Alexander Henderson, represented Colchester on a committee appointed by the merchants to consider the general state of trade in the colony.



 


19. Mr. Wr. Washington came early in the Morng. Mr. Ross & Mr. Denneson went home, & Colo. Mason & myself went to settle the Bounds of our Land.


   
   Mason owned land on the north side of the tract GW had bought from Sampson Darrell (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 61).



 


20. Mr. Smith & Mr. Washington went away as did Mr. Stedlar. Colo. Mason & myself again went into the woods a Surveying.
 


21. At home with Colo. Mason who went away in the Afternoon.


   
   Mason today signed an agreement promising to sell GW a strip of 100 acres on Little Hunting Creek, adjoining the Darrell tract, for £100 (mason [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:102; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 61).



 


22. Surveying in the Woods all day. Mr. Chichester Mr. Ball Mr. Hale & Miss Sinai McCarty dind here.


   
   mr. ball: probably Sinah McCarty’s first cousin, Burgess Ball (1749–1800), of Lancaster County, who on 2 July 1770 married Richard Chichester’s niece, Mary Chichester. mr. hale: possibly William Heale (many spellings, including Hale), originally of Lancaster County, who was settled in Fauquier County by 1777. Although her name was often spelled “Sinai,” Miss McCarty was named after her mother, Sinah Ball McCarty (see haydenHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 92, 111–16; hodgesFrances Beal Smith Hodges. The Genealogy of the Beale Family, 1399–1956. Ann Arbor, Mich., 1956., 274).



 


23. Dined at Belvoir. Met Majr. Wagener coming to dine with me. Doctr. Rumney came.
 


24. Measuring the Road to Poseys ferry and seeing how a new one coud be laid out. Captn. McCarty dind here.

 


25. At home all day alone. The above two Gentlemen went away yesterday afternn.
 


26. At home. Mr. Martin Cockburn & Pierce Baily dind here & went away afterwards.
 


27. Rid to the Neck Muddy hole & Doeg Run. Captn. McCarty & wife dind here.
 


28. At home all day. Doctr. Rumney came here in the afternoon.
 


29. Went up to Alexandria and Mr. Jno. Wests & returnd to Dinner.


   
   John West, Jr., today agreed in writing to sell GW about 200 acres of land lying on the Potomac River next to the Mount Vernon tract for 43s. an acre. This land had been part of John Posey’s plantation by virtue of his wife Martha’s inheritance from her first husband, George Harrison. She had been given use of it for her lifetime only, and during the past year she had died. According to the terms of Harrison’s will, the land then automatically passed to John West, Jr., who as Harrison’s nephew was his nearest male descendant (Harrison’s will, 21 Nov. 1748, Fairfax County Wills, Book A–1, 260–61, Vi Microfilm). However, West was prevented from deeding the property to GW at this time because of a bitter dispute between West and Posey over the ownership of a thin strip along the Potomac, containing about 6 acres, on which Posey’s house and ferry were located. Posey had bought that strip from Thomas Marshall 21 Sept. 1757 for £6 sterling (Fairfax County Deeds, Book D–1, 477–78, Vi Microfilm), but West claimed that it belonged to him, saying that Marshall had no right to sell it to Posey because it was included in the bounds of Harrison’s land, which Harrison had bought from William Spencer before Marshall bought Spencer’s remaining land in the area. West had recently brought suit to force Posey off the strip, and GW was obliged to await the outcome of that case so that there would be no further confusion over titles or acreages (West’s agreement with GW, 29 April 1769, owned by Mr. Sol Feinstone, Washington Crossing, Pa.; West’s agreement with GW, 18 Sept. 1770, PHi: Gratz Collection).



 


30. Set of for Williamsburg with Betcy Dandridge & was forcd into Peytons Ordy. at Aquia where we lodgd.


   
   GW was going to Williamsburg to attend the House of Burgesses, scheduled to convene 8 May. This session promised to be a stormy one because of the deepening crisis in the American colonies over the Townshend Acts, which remained in effect despite American requests for their repeal. Leaders in several colonies north of Virginia had begun to organize nonimportation associations to boycott British goods until Parliament rescinded the offensive duties, and GW, who had heard of those endeavors, was convinced that some kind of nonimportation association was now needed in Virginia. “Addresses

to the Throne, and remonstrances to Parliament,” he wrote to George Mason on 5 April, “we have already . . . proved the inefficacy of; how far then their attention to our rights & priviledges is to be awakened or alarmed by starving their Trade & manufactures, remains to be tryed” (DLC:GW). GW made this trip to Williamsburg in his chair. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 191).



